Citation Nr: 1111751	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  06-38 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for arthritis of the left hip, to include as secondary to service-connected degenerative joint disease of the right hip with bursitis.

2.  Entitlement to an evaluation higher than 10 percent for service-connected coronary artery disease.

3.  Entitlement to an evaluation higher than 10 percent for service-connected degenerative joint disease of the right knee.  

4.  Entitlement to an evaluation higher than 10 percent for service-connected degenerative joint disease of the left knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1957 to March 1961, May 1967 to September 1975, and April 1982 to November 1989.

This matter arises before the Board of Veterans' Appeals (Board) from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In December 2010, the Veteran and his wife testified at a Travel Board hearing in front of the undersigned Veterans Law Judge.  The transcript of the hearing has been reviewed and is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After careful review of the record, the Board finds that a remand for additional development is necessary before proceeding to evaluate the merits of the Veteran's claims.

At his Travel Board hearing, the Veteran stated that he has received treatment for his claimed disorders since the date of the most recent private treatment record obtained by VA.  The Veteran also submitted a signed authorization form for his private treatment provider to release his treatment records.  He specifically identified outstanding records related to coronary artery disease and X-ray films indicating arthritis.  However, although the Veteran said he would obtain these treatment records, the claims file does not appear to contain an up to date copy of these records.  Therefore, the RO or AMC should use appropriate means to attempt to obtain the records identified.  See 38 C.F.R. § 3.159(e)(2) (2010).  While this claim is in remand status, the RO or AMC should also obtain any recent treatment records from the VA Medical Center in Portland, Oregon.

In order to receive the next higher schedular evaluation for his coronary artery disease, the Veteran's disease must result in a workload of greater than five metabolic equivalents (METs) but not greater than seven METs, that results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  METs testing is required in all cases except when certain criteria are met, including when the left ventricular ejection fraction has been measures and is 50 percent or less.  38 C.F.R. § 4.100(b)(2).  The Veteran underwent a compensation and pension examination for his service-connected coronary artery disease in October 2009.  However, although a myoscan was conducted, the examination report does not contain METs figures that can be used to rate the Veteran's disability even though the myoscan found that his left ventricular ejection fraction was above 50 percent.  Therefore, the examination is inadequate, and the Veteran should be afforded a new examination before the claim can be adjudicated.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).     

Furthermore, the Veteran has complained of pain in his left hip throughout the appeal period.  The Board notes that he was diagnosed with degenerative changes of the bilateral hips in January 1990 but was found to have no gross arthritic changes in his left hip in April 1997.  VA must provide a compensation and pension examination to a Veteran when the information and evidence of record (1) contains competent lay or medical evidence of a current diagnosed disability; (2) establishes that the Veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease listed in 38 C.F.R §§ 3.309, 3.313, 3.316, and 3.317 manifesting during the applicable presumptive period if the Veteran has the required service to trigger the presumption; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  38 C.F.R. § 3.159(c)(4)(i) (2010).  In light of the foregoing, the Board finds that the Veteran should be afforded with a compensation and pension examination to determine whether he has a left hip disability and, if so, whether the Veteran had left hip arthritis within one year of his discharge from active military service, whether his left hip disability was caused or aggravated by his service-connected degenerative joint disease of the right hip, and whether his left hip disability was caused or aggravated by his period of active military service.

Accordingly, the case is REMANDED for the following action:

1. Use appropriate means to attempt to obtain the private treatment records identified by the Veteran.  If any records are not available, please make specific note of that fact in the claims file.

2.  Obtain a complete set of the Veteran's treatment records from the VA Medical Center in Portland, Oregon, from June 2010 to the present.

3.  After the development requested above has been completed to the extent possible, schedule the Veteran for an appropriate medical examination to determine the nature and extent of any current manifestations of his service-connected coronary artery disease.  All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.  Specifically, the examiner should state whether or not the Veteran has cardiac hypertrophy or dilatation (documented by electrocardiogram, echocardiogram, or X-ray) and whether or not there is a need for continuous medication in accordance with 38 C.F.R. § 4.100(a).  The examiner should also provide the results of METs testing so that the Veteran's claim can be sufficiently rated using the rating criteria found in 38 C.F.R. § 4.104, Diagnostic Code 7005.  The claims file and a copy of this remand should be made available for review in connection with the examination.  The examiner should indicate in the report that the claims file was reviewed.

The examiner should distinguish to the extent possible between symptomatology resulting from the Veteran's service-connected coronary artery disease and any other nonservice-connected disorders that may be found.  If it is medically impossible to distinguish among symptomatology resulting from the disorders, the examiner should state this in the examination report.

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

4.  Schedule the Veteran for a compensation and pension examination to determine the nature and etiology of his claimed left hip disability.  If the examiner finds that the Veteran is diagnosed with a left hip disability, he or she should state what disability the Veteran is diagnosed with and provide an opinion regarding whether it is at least as likely as not (i.e. a 50 percent probability) that this left hip disability was caused by or aggravated by the Veteran's service-connected right hip disability or is otherwise related to his period of active military service.  All tests and examinations should be reported in detail.  The claims folder should be made available to the examiner for review before the examination, and the examiner should confirm that the claims folder was reviewed in the examination report.  

5.	If deemed appropriate, schedule the Veteran for an appropriate medical examination to determine the nature and extent of any current manifestations of his service-connected degenerative joint disease of the left and right knees

6.	Thereafter, the Veteran's claims should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


